Citation Nr: 9929833	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to service connection for a right leg 
disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1971 
to February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which denied the veteran's claims for 
service connection.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's dysthymia and his period of active service.

2.  There is no competent medical evidence of a nexus between 
the veteran's low back disorder and his period of active 
service.

3.  There is no competent medical evidence of a nexus between 
the veteran's hip disorder and his period of active service.

4.  There is no competent medical evidence of a nexus between 
the veteran's right leg disorder and his period of active 
service.

5.  There is no competent medical evidence of a nexus between 
the veteran's hypertension and his period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for dysthymia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim for service connection for a hip 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for a right 
leg disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The veteran claims that his dysthymia, low back disorder, hip 
disorder, right leg disorder and hypertension originated in 
service.  Service medical records contain no reports of 
complaints or treatment for any of these conditions.  At his 
medical examination at discharge from service there were no 
abnormalities noted.


Dysthymia

The claims file contains private records dating from October 
1995 to April 1997 from Cumberland Associates, which document 
treatment for emotional difficulties during that period.  The 
first entry notes that the veteran had last been seen in 
September 1995, and it is unclear whether any earlier 
treatment had occurred.  The records describe the veteran as 
suffering from depression, anxiety depression syndrome, and 
insomnia, all attributed to and associated with the veteran's 
chronic pain and resultant inability to work.  He was seen a 
number of times and medication was prescribed for his 
depression and insomnia.

In addition, the veteran was evaluated for the purpose of his 
Social Security benefits claim in October 1995.  At the 
interview, the veteran reported that his emotional 
difficulties began in 1986 when he was divorced.  He also 
indicated that two of his daughters had cancer, his uninsured 
home had burned down, and his uninsured vehicle was 
destroyed.  Finally, when he injured his back, his stress 
increased to the point where he developed his current 
emotional symptoms, including agitation, anger, and crying.  
A number of psychological tests were administered and the 
veteran was diagnosed with dysthymic disorder, moderately 
severe in degree.  It was noted that avoidant traits should 
be ruled out.  There was no indication on the report that the 
veteran's psychological condition was linked to his time in 
the military.

A VA compensation and pension examination for mental 
disorders was performed in April 1997.  At the examination, 
the veteran reported his first psychiatric treatment as 
beginning in 1975 or 1976.  He reported that he was treated 
for depression with a regimen of medications.  The veteran 
described symptoms of depression, poor sleep, feeling like 
harming others, irritability, anhedonia and helplessness.  He 
denied paranoid ideation and other psychotic symptoms.  He 
stated that treatment of his symptoms did not provide 
sufficient relief.  Objectively, the veteran was alert and 
oriented, with sad mood and appropriate affect.  Memory was 
intact.  He was diagnosed with dysthymia.  It was noted that 
there is no evidence that this is a service connected 
condition.  Further, mood disorder secondary to central 
nervous system depressants should be ruled out.

In order to establish the nexus component of a well-grounded 
claim, the veteran must present competent medical evidence 
linking his current condition to his period of active 
service.  Epps, 126 F.3d at 1467-68.  The Board has 
considered the veteran's statement that his psychiatric 
disorder began during service but, being a layman, he is not 
competent to give an opinion regarding medical causation or 
diagnosis, and his statements on such matters do not serve to 
make the claim well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  In the absence of 
competent medical evidence linking the current disability to 
an in-service injury or disease, service connection is not 
established.  See Epps, 126 F.3d at 1467-68.  There is no 
indication the veteran suffered from psychological 
difficulties in service.  Nor is there any medical opinion 
linking the veteran's current psychological disorder to his 
period of service.  In the absence of a connection between 
the two, the claim is not well grounded.




Low back, hip and right leg disorders

The earliest record of treatment for a low back problem is a 
clinical record of the Clinch Valley Physicians, dated in 
August 1980, more than 8 years after service.  The veteran 
complained of pain in the lumbar area of two months duration.  
Physical examination was not remarkable and x-rays of the 
lumbar spine and sacro-iliac joints were normal.  He received 
medication for the pain and continued treatment with that 
regimen until August 1981.

The claims file also contains records from Willis 
Chiropractic Offices showing the veteran was treated from 
October to November 1980.  The veteran at that time reported 
that his back symptoms first began in August 1980.  From that 
practice, he was referred to Dr. Melvin L. Heiman, an 
orthopedic surgeon in November 1980.  Dr. Heiman examined the 
veteran and stated that the veteran's x-rays showed bilateral 
spondylolysis defect at L5-S1 with some disc space narrowing, 
and no evidence of spondylolisthesis.  He recommended muscle 
strengthening exercises, and stated that surgery might be 
considered if the veteran's condition became incapacitating.

From August 1994 to June 1997, the veteran was treated by J. 
P. Sutherland, D.O.  The veteran reported he had injured his 
back lifting a hub from a scoop at work in August 1994.  X-
rays taken at that time showed L4-L5 and L5-S1 narrowing of 
the posterior aspect with questionable spondylolisthesis of 
L5-S1.  There was no evidence of fracture.  He was diagnosed 
with lumbar sprain/strain, acute right sciatica and possible 
lumbar disc syndrome.  On various occasions thereafter, 
limitation of motion was noted, along with paravertebral 
muscle spasms.  No neurological defects were noted.  The 
veteran was diagnosed with lumbar disc syndrome, right 
sciatica and chronic pain disorder.  He was treated with 
medication and heat packs.  Dr. Sutherland noted the veteran 
has significant restrictions on daily activities due to his 
back disorder.

In September 1994, the veteran was referred to Dr. Jim 
Brasfield, for neurological evaluation.  A CT scan was 
reviewed, which suggested disc rupture at the right L4 level, 
consistent with clinical complaints.  Additional testing was 
ordered by Dr. Brasfield, which showed only minimal disc 
bulging at L4.  Studies also showed minimal changes in the 
L5-S1 distribution.  The veteran was prescribed a TENS unit 
for pain.  In February 1996, and again in September 1996, 
epidural steroid injections where performed to attempt to 
alleviate the veteran's pain.  In March 1997, the patient 
reported little change in his symptoms subsequent to these 
procedures.

In October 1995 the veteran was evaluated by Dr. Hulvey of 
Abingdon Orthopedic Associates.  Dr. Hulvey described the 
veteran's symptoms, but indicated that these symptoms were 
not accounted for by any physical abnormality.  X-rays of the 
lumbar and lumbosacral spine were within normal limits.  
However, it does not appear that Dr. Hulvey had opportunity 
to review the CT scan or other studies ordered by Dr. 
Brasfield.  Dr. Hulvey suggested psychiatric overlay played a 
part in the veteran's report of pain.

In addition, the psychiatric clinical records from Cumberland 
Associates repeatedly note the veteran's discomfort, abnormal 
posture and difficulty in sitting, due to his back disorder.

At the veteran's April 1997 compensation and pension 
examination, he reported low back pain radiating in the 
sciatic distribution.  He claimed that the pain began in 1974 
or 1975 and has gradually increased both in frequency and 
severity over time.  He was on a number of medications.  He 
had difficulty in standing or sitting comfortably in almost 
any position.  On physical examination, he had restricted 
range of motion of the lumbar spine.  There was marked loss 
of lumbar lordosis from L1 through S1.  There was marked 
muscle spasm of the paravertebrals, more prominent on the 
right.  He could not rotate the hips due to pain and his 
straight leg raising was limited due to pain.  Hips, however, 
appeared normal, without tenderness over the iliac crest or 
trochanteric areas.  There was no wasting of the extremities.  
Range of motion of the knees and ankles was normal.  There 
was decreased muscle strength in the lower extremities, more 
marked in the right.  Deep tendon reflexes were decreased in 
the right.  Remaining reflexes were symmetrical.  The 
examiner diagnosed severe degenerative joint disease of the 
lumbosacral spine with radiculopathy affecting L4-5 on the 
right.

Although the claims file contains treatment records showing 
that the veteran currently has a low back disorder, with 
right sciatic radiculopathy, and some symptomatology of the 
hips, there is no indication that this disorder is linked to 
service.  There is no evidence of treatment for back, right 
leg or hip symptoms during service.  The earliest report of 
back pain is dated in August 1980, approximately 8 and 1/2 
years after service.  The veteran reinjured his back in 
August 1994.  The back pain in 1980 and the back injury in 
1994 were not linked to the veteran's 1971-1973 period of 
active service.  As there is no medical evidence linking the 
veteran's back pain, with associated hip and right sciatic 
symptomatology, to his period of active service, these claims 
for service connection are not well grounded.  


Hypertension

At the veteran's service separation physical examination, he 
had blood pressure of 138/78.  On a clinical record from 
Clinch Valley Physicians, dated in December 1974, the 
veteran's blood pressure was noted to be 180/70 and a family 
history of hypertension was noted.  In January 1975, it was 
noted that the veteran had elevated blood pressure and this 
was attributed to a thyroid condition.  He was given 
medication for treatment.  On examination in April 1975, the 
veteran had a palpable thyroid and blood pressure of 190/82.  
His blood pressure was probably over 300 as the tone could be 
heard even when the cuff was fully inflated.  He was treated 
with medication.  At a follow-up appointment in May 1975, his 
blood pressure was down.  Treatment with medication continued 
and the veteran's blood pressure stabilized.  There are no 
other treatment records in the file pertaining to the 
veteran's blood pressure.

At his April 1997 VA examination, the veteran described a 
history of hypertension since 1973.  He stated he had no 
history of myocardial infarction, congestive heart failure or 
hospitalization for hypertension.  His chest examination was 
normal with normal heart sounds.  Peripheral pulses were 
intact.  There were no abnormalities noted.  He was diagnosed 
with hypertension, well controlled on the current medical 
regimen.

The earliest medical record of elevated blood pressure is 
dated in December 1974, which is approximately one year and 9 
months from the date the veteran separated from service.  A 
veteran may be entitled to service connection on a 
presumptive basis if hypertension manifests to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  However, in this case the earliest 
medical evidence of high blood pressure is significantly 
after the one-year presumptive period.  The service medical 
records reveal that the veteran's blood pressure at service 
separation was not elevated.  Although the veteran states he 
has had hypertension since 1973, as a layperson he is not 
qualified to testify regarding medical matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).  As 
there is no nexus between the veteran's hypertension and his 
period of active service, the claim for service connection is 
not well grounded.


ORDER

Service connection for dysthymia is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.






Service connection for a right leg disorder is denied.

Service connection for hypertension is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

